FILED

UNITED sTATEs DISTRICT CoURT APR 1 2 2012

FGR THE DISTRICT GF CCLUMBIA clerk u.s. Districr a. Bankruptcy

Courts for the District of Co|umbia

Davis Smith, §
Plaintiff, §
v. g Civil Action No.  

IBC New Univvrson, §
Defendant. §

)

MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff s pro se complaint and
application for leave to proceed in forma pauperis The Court will grant the irz forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule S(a) of the Federal Rules of Civil Procedure.

Pr0 se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,
656 F. Supp. 237, 239 (D.D.C. 1987). Rule S(a) of the Federal Rules of Civil Procedure requires
complaints to contain "(l) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. S(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Browri v. Califano, 75

F.R.D. 497, 498 (D.D.C. 1977).

Plaintiff is a District of Columbia resident. The defendant’s name is barely legible and
the complaint’s content is incoherent. A separate Order of dismissal accompanies this
Memorandum Opinion.

'@ United States District Judge i @
Date: April 7 , 2012